DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 09/26/2022 has been entered. Claim 9 is cancelled. Claims 1-8 and 10-12 are pending in this application and are currently under examination.   

Priority
This is US Application No. 16/705,348 filed on 12/06/2019 and claims foreign priority of JAPAN 2018-244082 filed on 12/27/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/27/2022 has been considered.

Withdrawn Claim Objections
The objection of claims 3 and 6 because of incorrect recitation, as set forth on page 2 of the Non-Final Rejection mailed on 05/25/2022, is withdrawn in view of amended claims.

New (necessitated by amendment) Claim Objections
Claims 1, 2, 4, 8, 11, and 12 are objected to because of the following informalities: In claim 1, change the incorrect recitation “a component peak to be determined whether it is in the data to be” (line 14), which does not specify which data to be analyzed, to “the component peak(s) in the reference data should be”; replace the incorrect recitations “to determine” (line 16) and “a component peak” (line 17) with “to identify” and “the component peak”, respectively; and insert the missing phrase “in the reference data” immediately after the recitation “separation index value” (line 18, at two sites). In claim 2, delete the incorrect and excessive recitation “, wherein the component peak determination part is configured to determine that the component peak in the reference data and the component peak in the data to be analyzed are identical to each other when a difference between the reference component index value of the component peak in the reference data and the component-to-be-analyzed index value of the component peak in the data to be analyzed satisfies the determination criterion” (lines 6-12), which has been recited in preceding claim 1. In claim 4, change the incorrect recitation “in the analysis” (line 3) to “to obtain an analysis”; replace the incorrect recitations “a peak” (lines 4, 5, 8, and 9, at 4 sites) and “an analysis” (line 4) with “the peak” and “the analysis”, respectively; change the incorrect recitation “to determine” (line 7) to “to identify”; and delete the excessive recitation “is performed” (line 8). In claim 8, insert the missing phrase “such that” immediately after the recitation “pieces of separation data,” (line 2); and delete the excessive recitation “the separation data of the” (lines 4 to 5). In claim 11, change the incorrect singular recitation “that is” (second line from the bottom of page 6) to “that are”; delete the incorrect and excessive recitation “to be identical to a component peak in the data to be analyzed as a result of a determination” (last line on page 6 to first line on page 7) because one cannot know if the component peaks of the reference data and the sample data to be analyzed are identical without analyzing the separation index values in the subsequent recitation; change the incorrect recitation “to determine” (line 2 on page 7) to “to identify”; replace the incorrect recitation “having a first separation index value closest to a second separation index” (lines 2 to 3 on page 7) with “having a separation index value closest to a corresponding separation index”; and insert the missing comma “,” immediately before the recitation “is identical” (line 4 on page 7). In claim 12, change the incorrect recitations “in a determination” (line 4) and “determines that” (line 5) to “in the determination” and “identified that”, respectively; replace the incorrect recitations “that is” (line 6) and “is identical” (line 7) with “that are” and “, is identical”, respectively; and delete the excessive recitation “to be identical to a component peak in the data to be analyzed” (line 7). Appropriate correction is required.

New (necessitated by amendment)/Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-12 remain or are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3 and 5-7 depend from claim 1. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 2, 4, 8, 10, 11, and 12 recite the broad recitations “data to be analyzed” (lines 5, 8, 11, 17, and 19 of claim 1; line 3 of claim 2; line 4 of claim 4; line 4 of claim 8; lines 6, 9, and 12 of claim 10; lines 5, 8, 11, and 17 to 18 of claim 11; line 8 of claim 12), and/or “a sample to be analyzed” (line 6 of claim 1), and the claims also recite “reference data” (lines 3, 8, and 11 of claim 1; line 6 of claim 2; lines 6, 9, and 11 of claim 4; line 3 of claim 8; lines 4, 9, and 12 of claim 10; lines 3, 8, 11, 13, and 16 of claim 11; line 6 of claim 12), and/or “a reference sample” (line 4 of claim 1; line 5 of claim 10; line 4 of claim 11), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 1 and 4 recite “satisfies the determination criterion” (last line of claim 1), which did not provide specific criterion to be satisfied; or “the analysis target range” (lines 8 and 10 of claim 4), which did not specify the source of data. Thus, the metes and bounds of scope are not clear. 
Taken together, Applicant is advised to delete the recitation “sample” immediately after the recitation “reference” (line 4 of claim 1; line 5 of claim 10; line 4 of claim 11); to insert the word “sample” immediately before the recitation “data to be analyzed” (lines 5, 8, 11, 17, and 19 of claim 1; line 3 of claim 2; line 4 of claim 4; line 4 of claim 8; lines 6, 9, and 12 of claim 10; lines 5, 8, 11, and 18  of claim 11; last line of claim 12); to insert the clause “that component peaks in the reference data and component peaks in the sample data to be analyzed are identical” immediately after the recitation “satisfies the determination criterion” (last line of claim 1); and to insert the phrase “in the sample data” immediately after the recitation “the analysis target range” (lines 8 and 10 of claim 4, at 2 sites).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-12 remain rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Perlin (US 2010/0010748, January 14, 2010, hereinafter referred to as Perlin ‘748).
With regard to structural limitations “an analyzer comprising a separation data (or a plurality of pieces of separation data) holding part configured to hold (i) reference data comprising separation data of known reference component peaks obtained by an electrophoresis analysis of a reference (or one piece of the separation data of the reference data is identified by a user) and (ii) sample data to be analyzed comprising separation data of component peaks obtained by an electrophoresis analysis of a sample; a determination criterion holding part configured to determine whether the reference component peaks and the sample component peaks are identical; a component peak determination part configured to perform the determination criterion (or further comprising: a component-to-be-analyzed index value identification part configured to identify separation index value of the sample component peaks; and a reference component index value identification part configured to identify separation index values of the reference component peaks, wherein the component peak determination part is configured to identify corresponding peaks of the reference component peaks to the sample component peaks when a difference between the reference component index value of the reference component peak and the component-to-be-analyzed index value of the sample component peak satisfies the determination criterion; or further comprising a determination criterion input part configured to require a user to input the determination criterion); and an index value designation part configured to require a user to designate a separation index value of a component peak to be determined to the sample data, wherein the component peak determination part is configured to identify corresponding component peak of the sample data to the component peak designated by a user when a difference between the separation index value designated by the user and the component-to-be-analyzed index value of the component peak from the sample data satisfies the determination criterion” (claims 1, 2, and 7-11), “the determination criterion is a difference allowance ratio that is a ratio of the difference between the component-to-be-analyzed index value and the reference component index value to the reference component index value” (claim 3), “further comprising a waveform correction part configured to perform a waveform correction to expand/contract and/or shift a peak waveform within a predetermined allowable range so that a correlation between a peak waveform in an analysis target range of the sample data and a peak waveform in an analysis target range of the reference data is maximized (or further comprising an analysis target range designation part configured to require a user to designate the analysis target range; or further comprising a correction allowable range designation part configured to require a user to designate the predetermined allowable range” (claims 4-6), “further comprising a reference component name input part configured to require a user to input names of the reference components” (claim 10), and “wherein when there is a plurality of component peaks, the component peak determination part is configured to identify that one component peak, in the reference data, having a separation index value closest to a corresponding separation index value of the component peak in the sample data to be analyzed, is identical to the component peak in the sample data to be analyzed (or further comprising a determination result output part configured to output a determination result and to issue a warning in a determination result if one component peak from among the plurality of component peaks, in the reference data, is identical to the component peak in the sample data)” (claims 11 and 12):
Perlin ‘748 disclosed a method comprising the steps of analyzing a first nucleic acid sample on a first size separation instrument to form a first signal. Then there is the step of analyzing a second nucleic acid sample on a second size separation instrument to form a second signal. Then there is the step of comparing the first signal with the second signal in a computing device with memory to form a comparison. Step 1 is for acquiring the data. The computer software preferably integrates with current sequencer and capillary electrophoresis (CE) technology. It preferably has two manufacturer-independent input modules: one for sequencer gel data and one for CE data. Step 2 is for processing the signal. In this step, basic signal processing is done, such as baseline removal or filtering (e.g., smoothing) the data. In the preferred embodiment, filtering and other smoothing is done using convolution. A convolution kernel (such as a gaussian or a binomial function) is applied across the one dimensional capillary signal, or the two dimensional scanned gel image. Step 3 is for separating the colors. It would be desirable to use the least amount of most certain data when determining a color matrix for separating dye colors. However, when there is no calibration run, the classification matrix C must be dynamically determined from the data in order to compute M. This can be done manually by a user identifying peaks, or automatically by the general clustering embodiment (pages 16/34 to 18/34, [0028, 0051-0057, and 0069). Step 7 is for deriving an allelic ladder. It is useful to have a set of reference peaks that (a) correspond to the actual locations of DNA molecules on the gel, (b) have known lengths (in base pair units), and (c) cover a large part of the sizing window. This allelic ladder, and optionally a known sample, are preferably loaded into the electrophoretic system as separate signals (i.e., in different lanes or colors). Step 8 is for transforming coordinates. In the preferred embodiment, size comparisons used in the analysis are performed in the allelic ladder size coordinate system, rather than in the size standard coordinate system. Step 9 is for quantitating signal peaks. In addition to sizing DNA peaks, it is also useful to quantitate the relative amount of DNA present. In the preferred embodiment, the DNA quantitation step for resolving band overlap should computationally scale ( e.g., at linear or small polynomial cost) with the number of bands analyzed. Step 10 is for analyzing the data, preferably by calling the alleles. In the preferred embodiment, allelic (or other) DNA ladder data is available, and the alleles can be called by matching sample peaks relative to the ladder peaks. Depending on the application, a window (typically ±0.5 bp) is set around a ladder peak of calibrated DNA length. When a sample peak (preferably in ladder coordinates) lies within this bp size window, it can be reliably designated as having the length of that ladder peak. In an alternative preferred embodiment, the data profiles can be stored in size coordinates, and brought into length coordinates only when needed (pages 21/34 to /34, [0113-0115, 0133, 0138, 0155, and 0156]). 
Thus, these teachings of Perlin ‘748 anticipate Applicant’s claims 1-8 and 10-12 because the computer system, for analyzing electrophoresis peak data and for calling allele by matching sample size or length coordinate to corresponding coordinate of allele ladder reference using the ±0.5 bp (= difference between sample and reference coordinates) criterion, reads on claimed analyzer; or, it is obvious to skilled artisan to express the ±0.5 as a ratio of 0.5 over the reference coordinate.  

Applicant’s Arguments/Remarks filed on 09/26/2022 have been fully considered. Applicant argued “Perlin is silent to user identified peaks being determined as to whether they are in the data to be analyzed or not, Perlin does not disclose or teach "wherein the component peak determination part is configured to determine… satisfies the determination criterion," as recited in independent claim 1” (p. 11, para. 2), “Perlin is silent to a user inputting of names of reference components, Perlin does not disclose or teach "a reference component name input part configured to require a user to input names of the reference components," as recited in independent claim 10” (p.12, para. 4), “Perlin is silent to the comparison of separation index values, Perlin does not disclose or teach "wherein when there is a plurality of component peaks, in the reference data, that is capable of being determined… is identical to the component peak in the data to be analyzed," as recited in independent claim 11” (p. 13, para. 2), and “Perlin does not disclose or teach "a waveform correction part configured to perform a waveform correction to expand/contract a peak waveform… identical to component peaks in the range in the reference data corresponding to the analysis target range," as recited in dependent claim 4” (p.13, para. 4; p. 14, para. 1).
In response, these arguments are found not persuasive because of the following reasons. The argued limitations are not specifically defined, and thus a broadest reasonable interpretation of the claims is applied. The disclosures “deriving an allelic ladder… a set of reference peaks that (a) correspond to the actual locations of DNA molecules on the gel, (b) have known lengths (in base pair units)” and “the alleles can be called by matching sample peaks relative to the ladder peaks” of Perlin ‘748 above read on the argued “user identified peaks being determined as to whether they are in the data to be analyzed or not”, required by claim 1, and “a user inputting of names of reference components”, required by claim 10. The additional disclosure “quantitating signal peaks… to quantitate the relative amount of DNA present… the DNA quantitation step for resolving band overlap should computationally scale ( e.g., at linear or small polynomial cost) with the number of bands analyzed” of Perlin ‘748 above reads on the argued “comparison of separation index values”, required by claim 11. Furthermore, the disclosure “processing the signal… baseline removal or filtering (e.g., smoothing) the data… filtering and other smoothing is done using convolution. A convolution kernel (such as a gaussian or a binomial function) is applied across the one dimensional capillary signal, or the two dimensional scanned gel image” of Perlin ‘748 above reads on the argued “a waveform correction part configured to perform a waveform correction to expand/contract a peak waveform”, required by claim 4. To overcome the 102/103 rejection above, Applicant may include additional limitation(s) or analyzer component(s) that are not taught or suggested by the prior art. Any amendment After-Final may not be entered if new issue arises and/or extensive search is needed.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623